Citation Nr: 0601675	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for Epstein-Barr virus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. [redacted]


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970, with two months and twenty-four days of other 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  The veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
April 2002.  

The original issue on appeal was whether new and material 
evidence was submitted to reopen a claim of service 
connection for a skin condition.  However, in May 2004, the 
Board determined that there was new and material evidence and 
reopened the service connection claim.  Moreover, the Board 
remanded the service connection claim for Epstein-Barr virus 
for further development.  In addition, the Board also 
remanded the issues of whether new and material evidence was 
submitted to reopen a claim of service connection for an old 
dislocation of the metacarpophalangeal joint of the right 
thumb, entitlement to service connection for a deviated nasal 
septum, and entitlement to service connection for tinnitus 
for issuance of a statement of the case (SOC).  

The Board notes that in August 2000, the veteran raised a 
clear and unmistakable error (CUE) claim based on a January 
1971 rating decision denying entitlement to service 
connection for a skin condition.  The RO subsequently 
intertwined the issue with the new and material evidence 
claim.  However, a CUE claim is separate from a new and 
material evidence claim, requiring a separate rating 
determination.  As such, the Board refers this matter to the 
RO for further development. 





FINDINGS OF FACT

1.  Competent medical evidence does not demonstrate that the 
veteran's folliculitis is related to service.

2.  There is no competent medical evidence of Epstein-Barr 
virus in service, or many years following service, nor is 
there competent medical evidence demonstrating that Epstein-
Barr virus is related to active service.


CONCLUSIONS OF LAW

1.  Skin condition, folliculitis, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Epstein-Barr virus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The original rating determination was made in January 2000, 
prior to the passage of the VCAA, and therefore, it was not 
possible to provide proper VCAA notification before the 
decision.  Nevertheless, following the May 2004 Board remand, 
the RO provided the veteran a VCAA letter dated in May 2004.  
VA fully notified the veteran of what is required to 
substantiate his claim in the VCAA letter.  Together, the 
VCAA letter and the November 2005 supplemental statement of 
the case (SSOC) provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.   

Additionally, the veteran was requested to submit any 
evidence in his possession.  In the May 2004 Board remand, 
the RO was instructed to obtain records from a Dr. Rustad 
after receiving the necessary authorizations from the 
veteran.  In the May 2004 VCAA letter, the RO enclosed the 
necessary authorization forms for the veteran to sign, 
however, there was no response from the veteran.  
Furthermore, no other evidence was identified or submitted by 
the veteran.  The CAVC has held that the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, personnel records, VA treatment 
records, private medical records, and VA etiological opinions 
in 2002 and examinations in 2005, as well as written 
statements and testimony from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for skin condition 
and Epstein-Barr virus.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103 (Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West Supp. 2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2005).

The phrase "Service in the Republic of Vietnam" is not 
clearly defined for the purposes of determining whether or 
not a veteran had service in Vietnam.  However, in discussing 
similar language found in 38 U.S.C.A. § 101(29)(A), the VA 
General Counsel held that service in a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes) 
Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).

Upon review, personnel records demonstrate that the veteran 
meets the requirements for service in Vietnam under 38 C.F.R. 
§ 3.307.  However, neither the veteran's current skin 
disorder, folliculitis, nor Epstein-Barr virus are diseases 
associated with herbicide exposure.  Therefore, the 
presumption of service connection based on herbicide exposure 
does not apply for either issue on appeal.  38 C.F.R. 
§ 3.309(e) (2005).

Skin Condition 

During his April 2002 hearing before the DRO, the veteran 
indicated that he had skin problems, specifically a rash that 
spread over most of his body, while serving in Vietnam. The 
veteran further testified that he received treatment for his 
rash soon after separating from active duty service in 1970 
to 1971.  He recalled having a break out again in 1986 and 
received treatment at a VA facility in New Jersey.  He 
asserted that this has been a chronic problem and still 
receives medical treatment from VA.     

Upon review, service medical records show that on the 
September 1970 separation examination, the veteran had a skin 
rash on the groin and buttocks, which was not considered 
disabling.  In November 1970, the veteran had an erythematous 
rash over the perineum and the medial aspects of the thighs.  
At a December 1970 VA dermatological consultation, it was 
reported that the veteran had a erythematous groin for one 
year, which started when he was in Vietnam.  The examination 
revealed typical tinea cruris.  At a January 1971 VA 
dermatological consultation, the skin disorder was clinically 
clear.  Treatment was prescribed for one more month.  No 
follow up treatment noted.  Evidence also includes diagnosis 
and treatment for tinea cruris in VA treatment records dated 
in 1987.  No further treatment was noted in the record.  VA 
medical records in 2001 show various diagnoses of a skin 
disorder, including dermatitis.  July 2002 and August 2005 VA 
examination reports reveal a single diagnosis of 
folliculitis.   It appears from the most recent VA 
examinations that the veteran's current skin condition is 
folliculitis.  There were no other skin conditions diagnosed 
in the July 2002 or August 2005 VA examination reports.  A 
the veteran can only be service-connected for a current 
disability, the central issue is whether the veteran's 
folliculitis is related to his active service.       

The only etiological medical opinion addressing whether the 
veteran's folliculitis is related to his active service is 
from the December 2002 VA examination report.  The examiner 
explained that the veteran in-service skin condition was an 
eruption in his groin and buttock area, which was consistent 
with tinea cruris.  The examiner noted that the veteran was 
treated topically with Tinactin and Griseofulvin.  
Examination from the July 2002 noted two or three pinpoint 
follicular pustules on his right thigh, a couple of 
excoriated lesions on his dorsal right forearm, which were 
two to three millimeter papules, and one follicular papule on 
his left back.  No other skin abnormalities were noted.  
According to the examiner, the veteran's folliculitis and a 
papular eruption on his forearms diagnosed by VA in 2001 are 
all completely distinct and separate from the disease process 
he had during service.  The examiner opined that there was no 
relationship between the presumed fungal infection of the 
groin and buttock in service, and the present folliculitis.  

The Board finds the examiner's opinion in December 2002 to be 
competent medical evidence as it was based on review of 
record, particularly service medical records, examination of 
the veteran in July 2002,  and corroborated by the findings 
from the record that fails to show any treatment or diagnosis 
of folliculitis in service, or for many decades after 
service.  The last diagnosis of tinea crusis was noted in 
1987.  No follow up treatment is noted, nor any diagnosis of 
tinea crusis since 1987.  
 
The Board recognizes that the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to diagnosis, cause, or etiology of the 
claimed disabilities.  See Grottveit v. Brown , 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Other than the veteran's contentions, the record 
contains no competent evidence that the veteran's current 
skin disability, folliculitis, is related to service, or the 
skin problems in service. 




Epstein-Barr Virus

The veteran asserted that he acquired the Epstein-Barr virus 
in Vietnam while drinking water.  He and other soldiers 
became sick and he claimed to have received treatment for 
high fever for one week.  However, review of the record shows 
no treatment or diagnosis of Epstein-Barr virus in service or 
high fever.  Post-service medical records show no treatment 
or diagnosis for Epstein-Barr virus until many years 
following separation from service.  Pertinent evidence 
reveals that the veteran was diagnosed with fatigue secondary 
to stress and depression in 1995.  Treatment records in 1999 
noted continued fatigue, possible Epstein-Barr virus.  In May 
2000, the veteran tested positive for Epstein-Barr virus. 

VA examination report dated in August 2005 noted a history of 
Epstein-Barr virus.
VA examination report dated in September 2005 noted 
laboratory results from San Juan VA infectologist, which 
indicated that the veteran exhibited no evidence of chronic 
Epstein-Barr virus disease.  The examiner explained that 
Epstein-Barr virus disease should have an early antigen of 
1:40 through 1:60 dilutions, which was not found in the 
veteran.  The veteran had less than 1:20 dilutions.  

The record indicated that the veteran informed the VA 
examiner in 1971 that he was diagnosed with Epstein-Barr 
virus by his private physician, in Lincoln, Nebraska, in 
1971.  The Board remanded this claim in order for VA to 
obtain authorization from the veteran to assist in procuring 
these treatment records.  However, the veteran did not 
respond to the request.  Therefore, the record does not 
include any treatment or diagnosis of Epstein-Barr virus from 
any private physicians in the 1970s.  VA medical records from 
the 1970s, including VA examination report dated in 1971, did 
not include any treatment or diagnosis of Epstein-Barr virus.  

In summary, there is no evidence of Epstein-Barr virus in 
service, or any clinical findings of Epstein-Barr virus until 
January 2000, many years following active duty service.  
Moreover, it does appear that the veteran has chronic 
Epstein-Barr virus, according to the most recent VA 
examination report and laboratory results.  


Conclusion 

The Board concludes that the preponderance of the evidence is 
against service connection for skin condition and Epstein-
Barr virus.  Since the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert, supra.  Therefore, these 
claims are denied.  


ORDER

Entitlement to service connection for skin condition is 
denied. 

Entitlement to service connection for Epstein-Barr virus is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


